CORRECTED NOTICE OF ALLOWANCE


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 

Allowable Subject Matter
This corrected notice of allowance is a formality to acknowledge that the foreign priority documents were submitted.  The substance of the allowance has not changed in any material way.

Claims 1, 3-12, 14-19, 21, and 22 are allowed over the prior art of record.  The claims are allowed over the prior art combination of Bhattacharjee US 2013/0097203, Paithane US 9,483,644 and Schepis US 9,330,275.  Claims are allowed due to applicant amendments to include new amendments that would not be obvious over the combined references.  Claims should be viewed as allowable in their entirety.  No single claim element should be viewed as novel on its own merits.  It is the claims as a whole that are allowable over the prior art of record. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER BROWN whose telephone number is (571)272-3833.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER J BROWN/Primary Examiner, Art Unit 2439